Citation Nr: 0820547	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  00-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
disability.

3.  Entitlement to service connection for an abdominal muscle 
injury claimed as a residual of duodenal ulcer surgery.

4.  Entitlement to an evaluation greater than 20 percent for 
a duodenal ulcer.

5.  Entitlement to an evaluation greater than 20 percent for 
status post cartilage surgery, left knee.

6.  Entitlement to an effective date earlier than February 4, 
2000, for the grant of service connection for an abdominal 
scar.

7.  Entitlement to an effective date earlier than January 13, 
2003, for the grant of a 10 percent evaluation for an 
abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several decisions rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran perfected appeals as to RO 
decisions in February 2000, November 2001, May 2004, and 
August 2004.

In a June 2005 decision, the Board, in pertinent part, denied 
service connection for an abdominal muscle injury claimed as 
a residual of duodenal ulcer surgery; entitlement higher 
evaluations for left knee disability and a duodenal ulcer; 
and, entitlement to an earlier effective date for the grant 
of a 10 percent evaluation for an abdominal scar.  The Board 
also granted an effective date of February 4, 2000, for 
service connection for an abdominal scar.  

The appellant appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a memorandum decision of October 2007, the Court 
vacated and remanded the Board's June 2005 decision.  

As noted in the June 2005 Board decision and Remand, in 
various statements submitted to the RO, the veteran has 
alleged that he has a respiratory disorder that is due to or 
aggravated by his service-connected post operative residuals 
of a duodenal ulcer.  This issue is referred to the RO for 
further action.

The issues of service connection for an abdominal muscle 
injury, a cervical spine disability, and a lumbar spine 
disability as well as entitlement to higher evaluations for 
the duodenal ulcer and left knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. On December 30, 1999, it appears that the VA received the 
veteran's claim for an increased rating for his service-
connected duodenal ulcer.  The document is stamped as 
received by the "VSC 11th Flr." Wash., DC.  Presumably this 
is the VA Veterans Service Center or RO in Washington.  The 
document was then forwarded to the Baltimore RO, where it was 
received in February 2000.

2.  It was not factually ascertainable that a 10 percent 
evaluation was warranted for the veteran's abdominal scar at 
any time prior to January 13, 2003, as it was superficial in 
nature and manifested by subjective complaints of tenderness 
but was not unstable, painful or tender on objective 
examination, and did not limit function or motion.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, an effective date of December 30, 1999, for the grant 
of service connection for an abdominal scar is assigned.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 
3.400 (2007).

2.  The criteria for an effective date prior to January 13, 
2003, for the assignment of a 10 percent evaluation for a 
service-connected abdominal scar, are not met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100.  
Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of March 2002, February 2004, and July 2006 provided 
pertinent notice and development information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  The 
veteran is represented by a service organization that is 
presumed to know what evidence should or could be obtained 
and what would be needed to substantiate the claim.  
Moreover, there was no objection to the notice or development 
in the Court Order noted above.

The VA issued a letter to the veteran in July 2006, which 
essentially provided notice in regards to his claims of 
service connection for disabilities of the cervical and 
lumbar segments of the spine.  The letter mistakenly referred 
to the Board's order dated "June 10, 2006."  This is an 
obvious mistake and the letter was referring to the order 
outlined in the Board's June 10, 2005, decision.  The veteran 
has indicated in several letters that he is unable to provide 
any pertinent evidence because he has not received a June 
2006 order from the Board.  As the issues are being remanded, 
the veteran will be able to provide any additional evidence 
in regard to his cervical and lumbar disabilities.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
Entitlement to an effective date earlier than February 4, 
2000, for the grant of service connection for an abdominal 
scar.

The veteran is seeking an earlier effective date for the 
grant of service connection for his abdominal scar.  The 
effective date of an award of disability compensation based 
on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date of claim or date the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In a November 1960 rating action, service connection was 
granted for a duodenal ulcer (including the postoperative 
residuals of a July 1960 surgical repair of the ulcer).  A 10 
percent evaluation was assigned, effective in June 1960.  The 
evaluation was increased to 20 percent in a December 1980 
rating action, effective in February 1970.   

In July 1995, the RO denied an increased rating for the 
veteran's service-connected duodenal ulcer.  

On December 30, 1999, the RO received a statement from the 
veteran in which he claimed entitlement to an increased 
rating for his service-connected stomach and left knee 
disabilities.  This document was received at the Washington, 
DC, at the "VSC, 11th Flr."  This is taken to be the 
Washington, DC Regional office.  The document was then sent 
to the Baltimore RO.

On February 4, 2000, the RO received a second statement from 
the veteran in which he claimed entitlement to an increased 
rating for his service-connected duodenal ulcer.  

On July 3, 2000, the RO received a statement from the veteran 
in which he alleged for the first time that the postoperative 
scar from the service-connected duodenal ulcer surgery was 
tender and painful.  The RO subsequently granted service 
connection for the postoperative scar and assigned an 
effective date of July 3, 2000.  In the June 2005 decision, 
the Board granted an earlier effective date of February 4, 
2000.  

In regards to his claim of an earlier effective date, in July 
1995, the RO denied an increased rating for the veteran's 
service-connected duodenal ulcer.  The veteran did not 
initiate an appeal.  RO decisions which are unappealed become 
final.  As such, that decision is final.  

The next communication from the veteran indicating an intent 
to apply for VA benefits is on December 30, 1999, at which 
time the Washington VA received a statement from the veteran, 
in which he requested an increased rating for his service-
connected duodenal ulcer and left knee.  Although there is no 
specific reference in this letter to an abdominal scar, it is 
clear that that a surgical scar is part of the underlying 
disability for which service connection is in effect.  As 
such, the Board finds, with resolution or reasonable doubt in 
the appellant's favor, that December 30, 1999, is the proper 
effective date for the grant of service connection for the 
abdominal scar.

Entitlement to an effective date earlier than January 13, 
2003, for the grant of a 10 percent evaluation for an 
abdominal scar

The veteran also contends that an effective date prior to 
January 13, 2003, is warranted with respect to the assignment 
of a 10 percent evaluation for his postoperative residual 
abdominal scar.

As noted above, the RO granted service connection for the 
abdominal scar in a November 2001 rating action.  The RO 
found the disability to be noncompensable and assigned an 
effective date of July 3, 2000.  In a November 2003 rating 
action the RO increased the disability rating to 10 percent, 
effective on January 13, 2000.  This is based on a 
January 13, 2003 VA examination report which includes a 
diagnosis of right upper quadrant abdominal pain and 
tenderness in the right abdominal wall surgical scar.   

The veteran contends that the 10 percent rating should be 
assigned earlier than January 2003 because his complained of 
scar pain before this date.  The Court stated that the Board 
only considered the medical evidence and did not adequately 
consider whether the lay complaints might warrant an earlier 
effective date for the 10 percent disability rating.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).  The term "increase" as used 
in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase 
to the next disability level.  Hazan v. Gober, 10 Vet. App. 
511 (1997).

In considering whether it was factually ascertainable that 
his scar was productive of a 10 percent rating prior to 
January 2003, the Board reviewed the regulations that pertain 
to his surgical scar.  During the appeal period, the criteria 
for rating the skin were amended in August 30, 2002.  To the 
extent, the old and new criteria are different, the Board 
considered both criteria.  Under the former criteria, a scar 
which was superficial, poorly nourished, with repeated 
ulceration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 
7804, a scar which was manifested as superficial, tender, and 
painful on objective demonstration would be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the amended criteria, a 10 percent evaluation is 
warranted for scars that are located other than the head, 
face or neck that are deep or that cause limited motion and 
where the area exceeds 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).

Additionally, a 10 percent evaluation is warranted for scars 
that are located other than the head, face, or neck, are 
superficial and do not cause limited motion where the area or 
areas are approximately 144 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
2.

A 10 percent evaluation is warranted for a scar, which is 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at 
Note 1.

Under Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 1.

Finally, in every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has carefully reviewed the evidence of record and 
finds that under either rating criteria, for the period prior 
to January 13, 2003, it is not factually ascertainable that 
his scar manifestations approximated the criteria outlined in 
the Diagnostic Code.  

In this respect, while the evidence shows that the veteran 
complained of a tender scar, there is no evidence showing 
that the scar was painful or tender upon objective 
examination, unstable, deep, or caused limitation of function 
or motion.  He underwent a VA examination in March 2000.  The 
veteran complained of abdominal pain in the midepigastric 
area.  There were no complaints with respect to his surgical 
scar.  The examiner noted that the veteran had a healed 
subcostal surgical incision.

As noted above, in a letter received in July 2000, the 
veteran contended that his surgical scar was tender at times 
and rubbed on his clothing.  He argued that the RO had failed 
to take into consideration the scar when it issued its April 
2000 decision.

At an August 2000 VA examination the veteran also complained 
of persistent surgical scar pain.  However, the physician did 
not confirm pain or tenderness.   

VA outpatient treatment records from December 2000 to August 
2001 do not show complaints or treatment for an abdominal 
scar.

During an October 2001 VA examination, the veteran complained 
of epigastric pain.  He did not note any complaints 
attributable to the surgical scar.  A physical examination 
revealed mild tenderness to palpation in the epigastrium.  
The examination report did not contain any findings 
attributable to the abdominal scar.

As reported above the January 2003 VA examination report 
included a diagnosis of painful and tender scar.  
Significantly however, there is no objective evidence to 
substantiate the veteran's complaints that the abdominal scar 
was tender or painful or otherwise approximated the criteria 
for a compensable evaluation as required by the regulations 
prior to the January 2003 VA examinations.  Rather, the VA 
examination report in March 2000 noted a healed surgical scar 
and the October 2001 VA examination report did not include 
findings of a tender or painful scar.

The veteran contends that "epigastrium pain" noted in the 
March 2000 VA examination report is referable to his 
abdominal scar.  The Board finds the appellant's argument 
unpersuasive.  The report noted abdominal pain in the 
epigastrium area.  The report then goes on to document that 
the veteran used Tagamet for treatment of his abdominal pain.  
It is clear, thus, that reference to the epigastrium in the 
report, refers to the veteran's service-connected digestive 
disability, rather than a post-operative residual abdominal 
scar.  

The Court noted that in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters. Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.  Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is true that the veteran's lay statements may be competent 
to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  However, 
considering the old Diagnostic Code 7804, tenderness and pain 
on objective demonstration were not found.  Under the new 
Diagnostic Code 7804, the scar was not reportedly painful on 
examination prior to January 2003.  

In this case, according to the Diagnostic Code, observation 
by a trained medical professional must be taken into 
consideration when a claimant claims subjective symptoms.  
The Diagnostic Code does not provide guidance on future 
verification of symptoms.  A review of the records does not 
show that the veteran ever reported pain from his scarring 
prior to July 2000.  Subsequent to this date, the clinical 
evidence does not corroborate the veteran report of a 
symptomatic scar prior to January 2003.  Further, there was 
no evidence that suggested that the veteran's scar was deep, 
unstable, or limited abdominal motion or function.  It is not 
144 square inches or greater.  

Accordingly, it is not factually ascertainable until January 
13, 2003, that the abdominal disability met the criteria for 
an increased rating.  The Board finds that an effective date 
of December 30, 1999, is assignable with respect to the claim 
for service connection for a postoperative abdominal scar, 
the Board concludes that January 13, 2003, is the earliest 
effective date that may be assigned for a 10 percent 
evaluation for the abdominal scar.


ORDER

An effective date of December 30, 1999, for the grant of 
service connection for a postoperative abdominal scar is 
granted.

An effective date prior to January 13, 2003, for the 
assignment of a 10 percent evaluation for the veteran's 
service-connected postoperative abdominal scar is denied.


REMAND

In the October 2007 decision, the Court pointed out several 
deficiencies in the Board's June 2005 decision.  In regard to 
the veteran's claims regarding service connection for an 
abdominal muscle disability and an increased rating for the 
duodenal ulcer, the Court indicated that neither the Board 
nor VA physicians properly accounted for the veteran's 
complaints of "catching and pulling" in his abdomen.  
Therefore, further examination is needed to address the 
veteran's complaints.   

In regards to his left knee disability, the Court noted that 
a separate rating may be warranted in regards to limitation 
of flexion.  In light of the veteran's contentions of 
increased symptomatology and a review of the medical evidence 
of record, the Board finds that a contemporaneous examination 
should be conducted.  

In June 2005, the Board requested that the RO obtain a 
medical opinion to determine whether the disabilities of the 
spine were caused or aggravated by his service connected left 
knee disability or otherwise related to military service.  In 
October 2006, the VA examiner rendered an opinion regarding 
whether the spinal disabilities were directly related to the 
military.  The physician also indicated that the left knee 
disability did not directly cause his spinal disabilities.  
However, the examiner did not include an opinion concerning 
whether the left knee disability currently aggravates 
(permanently made worse) his disabilities of the cervical and 
lumbar segments of the spine.  Further clarification and 
opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
pertinent clinical records that have not 
been previously obtained that pertain to 
his duodenal ulcer, left knee, lumbar 
spine, cervical spine, and any abdominal 
muscle injury.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the extent and severity of the 
service-connected duodenal ulcer disorder.  
Any necessary tests and studies should be 
performed.  It is requested that the 
examiner obtain a detailed medical and 
occupational history.  The examiner is 
also requested to comment on the veteran's 
complaints of "catching and pulling" of 
his abdomen muscles.  Specifically, 
whether such complaints are residuals of 
his abdominal surgery or represent a 
current muscle injury to include adhesions 
of the peritoneum.    

3.  The RO/AMC should arrange for a VA 
examination to determine the extent of the 
veteran's left knee disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should provide 
a comprehensive report.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) and stability testing.  The 
report should list all subjective 
complaints and objective findings in 
detail; particularly the examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, fatigability, incoordination, or 
weakness.  The factors upon which the 
opinions are based must be set forth in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

4.  The RO should contact the physician 
who conducted the recent VA examination in 
October 2006, and if he/she is available, 
an addendum should be added to the claims 
file that includes a comprehensive report, 
as delineated below.

5.  If the examining physician indicated 
above is no longer available, and a 
similarly situated physician at the RO 
considers an examination needed to answer 
the below, the RO/AMC should arrange for 
an appropriate examination.  All indicated 
tests and studies should be performed.  
The examiner should conduct a review of 
the veteran's clinical history and express 
an opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better), that the currently 
diagnosed spinal disorders are aggravated 
(permanently made worse) by the veteran's 
service connected left knee disability.  
If so, the amount of aggravation should be 
set out as possible.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The veteran's 
complete claims folder must be made 
available to the examiner.  The rationale 
for any opinion expressed should be 
included in the report.

6.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


